In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-46V
                                                               Filed: March 7, 2018
                                                                  UNPUBLISHED

                                                                         
    LEANNE LEWIS,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On January 11, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 30, 2015 influenza (“flu”)
vaccination. See Petition. The case was assigned to the Special Processing Unit of the
Office of Special Masters.
      On March 2, 2018, respondent filed his Rule 4(c) Report and Proffer on
Compensation in which he concedes that petitioner is entitled to compensation in this
case. Respondent’s Rule 4(c) Report and Proffer on Compensation at 1. Specifically,
respondent indicates that

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          [m]edical personnel at the Division of Injury Compensation Programs
          (DICP) have reviewed the petition and medical records filed in this case.
          Based on that review, DICP has concluded that petitioner’s left shoulder
          injury is consistent with SIRVA, as defined by the Vaccine Injury Table. 42
          C.F.R. § 100.3(a)(XIV)(B), (c)(10). Specifically, petitioner had no recent
          history of pain, inflammation, or dysfunction of her left shoulder, the onset
          of pain occurred within forty-eight hours after receipt of an intramuscular
          flu vaccination, the pain was limited to the shoulder where the flu vaccine
          was administered, and no other condition or abnormality, such as brachial
          neuritis, has been identified to explain petitioner’s left shoulder pain. Id.
          Additionally, based on the medical records outlined above, petitioner
          suffered the residual effects of her condition for more than six months.
          Therefore, based on the record as it now stands, petitioner has satisfied
          all legal prerequisites for compensation under the Act. See 42 U.S.C. §
          300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i).
Id. at 3. Respondent further notes that
          [p]etitioner, however, is not entitled to compensation for any injury that she
          may allege to have been caused by her receipt a pneumococcal
          vaccination also administered on October 30, 2015, including any alleged
          injury to her right shoulder, because the pneumococcal vaccine is not
          covered under the Vaccine Injury Table. 42 C.F.R. §100.3(a).
    Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                      s/Nora Beth Dorsey
                                      Nora Beth Dorsey
                                      Chief Special Master